Citation Nr: 1211912	
Decision Date: 04/02/12    Archive Date: 04/11/12

DOCKET NO.  11-17 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability rating for compensation based on individual unemployability.  


REPRESENTATION

Veteran represented by:  Faith S. Johnson, Attorney at Law


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel



INTRODUCTION

The Veteran served on active duty in the Army from March 1956 to December 1957 with subsequent unverified service in the Reserve.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in May 2010 of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

When the substantive appeal was filed in June 2011 by the Veteran's attorney, the attorney was not officially recognized by VA as an accredited representative later in November 2011 she was.  The RO has accepted the document as a timely filed substantive appeal and has treated the case as if it was properly on appeal to the Board.  Under these circumstances, VA has waived any objection it might have had to the adequacy of the substantive appeal.  And the claim is properly before the Board.  See Percy v. Shinseki, 23 Vet. App. 37 (2009) (to file a substantive appeal is not jurisdictional, and thus VA may implicitly or explicitly waive any issue of timeliness in the filing of a substantive appeal).

The appeal is REMANDED to the RO. 


REMAND

In the substantive appeal, the Veteran requested a hearing before the Board.  In August 2011, the RO notified the Veteran that he had been placed on a list for a hearing at the RO before the Board.  The RO forwarded the case to Board without scheduling the hearing.  As there is no evidence that the Veteran has withdrawn his request for a hearing, the case is REMANDED for the following action:

Afford the Veteran a hearing before a Veterans Law Judge at the RO. 






The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2011).



